Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5: line 1, replace “claim 2” with --claim 1--.

Allowable Subject Matter
Claims 1-10, 12-15, 17-20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a system for classifying touch events that includes a touch screen configured to display an interactive element, one or more acoustic sensors coupled to the touch screen, a touch event detector configured to monitor the one or more acoustic sensors and to save acoustic signals sensed by the one or more acoustic sensors, wherein the touch event detector is further configured to detect touch events in which the interactive element is touched by a first or a second finger part of a user, and wherein the touch events result in generating the acoustic signals, and an acoustic classifier configured to classify the acoustic signals.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system, method and computer readable medium containing instructions including, inter alia, 
an acoustic classifier configured to: segment the acoustic signals into a digital representation of the acoustic signals, convert the digital representation of the acoustic signals into electrical signals, derive a series of features from the electrical signals, and use the series of features to distinguish whether a finger part used for the touch event is the first finger part or the second finger part, 
the one or more applications being configured to scroll a display window presented on the touch screen if the first finger part is used for the touch event or display a context menu having a plurality of selectable options if the second finger part is used for the touch event, of claim 1 (fig. 5); 

determining whether the first finger part or the second finger part is used to touch the interactive element on the touch screen based on classified acoustic signals, and 
scrolling a display window of the touch screen if the first finger part is determined to be used to touch the interactive element or displaying a context menu having a plurality of selectable options if the second finger part is determined to be used to touch the interactive element, of claim 14 (fig. 5); and 
classifying the acoustic signals by segmenting the acoustic signals into a digital representation of the acoustic signals, converting the digital representation of the acoustic signals into electrical signals, and deriving a series of features from the electrical signal; 
determining whether the first finger part or the second finger part is used to touch the interactive element on the touch screen based on the classified acoustic signals, and 
scrolling a display window of the touch screen if the first finger part is determined to be used to touch the interactive element or displaying a context menu having a plurality of selectable options if the second finger part is determined to be used to touch the interactive element, of claim 20 (fig. 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628